                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 WILLIE J. BARBER,                                 Case No. 21‐CV‐607 (NEB/DTS)

                      Plaintiff,

 v.                                             ORDER ACCEPTING REPORT AND
                                                    RECOMMENDATION
 CUB FOODS STORE DIRECTOR, et al.,

                      Defendants.




       The Court has received the April 30, 2021 Report and Recommendation of United

States Magistrate Judge David T. Schultz. (ECF No. 9.) No party has objected to that

Report and Recommendation, and the Court therefore reviews it for clear error. See Fed.

R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding

no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT:

          1. The Report and Recommendation (ECF No. 9) is ACCEPTED; and

          2. The claims against defendants Nicolodean Universe, Aramark Food

              Service, Target Center, Personnel Plus Jointly, Atlas Temp, Dolphin
          3. Staffing, The Local, and Dollar Tree are DISMISSED WITHOUT

             PREJUDICE.


Dated: June 18, 2021             BY THE COURT:

                                        s/Nancy E. Brasel
                                        Nancy E. Brasel
                                        United States District Judge




                                    2
